99 S.E.2d 776 (1957)
246 N.C. 613
STATE
v.
Faroy CANADY.
No. 76.
Supreme Court of North Carolina.
September 18, 1957.
George B. Patton, Atty. Gen., and Claude L. Love, Asst. Atty. Gen., for the State.
Charles L. Abernethy, Jr., New Bern, for defendant, appellant.
PER CURIAM.
While the record on defendant's purported appeal fails to disclose prejudicial error, any discussion of defendant's assignments of error would be irrelevant; for, under the facts stated, the appeal must be and is dismissed on authority of State v. Lakey, 191 N.C. 571, 132 S.E. 570.
Appeal dismissed.